Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 21, 24-25, 31, 36-38, 44-45 and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to each of the independent claims, the applicant claims “the affixing surface and the exterior surface meet at a boundary that includes a straight section, wherein the exterior surface includes a flat surface that includes the straight section of includes the straight section of the boundary. Therefore, the applicant seems to be claiming that the boundary is part of the exterior surface, however, as previously claimed, the applicant has claimed it as not part of the exterior surface. It is further unclear the difference between the claimed straight section and flat section, such as how are they different. For examination purposes, the limitation is being interpreted as the boundary is a flat straight section located at a junction of the affixing surface and the exterior surface, however, the applicant should amend the claims to clarify. Further in each of the independent claims, the applicant has claimed “the attachments are made of different materials”, however, it is unclear what the applicant is trying to claim with respect to the limitation. It is unclear if the attachments are made of different materials with respect to each other or if they are made of different materials with respect to other elements. For examination purposes, the limitation is being interpreted as the attachments are made of different materials with respect to each other, i.e. one attachment is of a material different from a material of a second attachment, however, the applicant should amend the claims to clarify. 
With respect to claim 31, the applicant claims “the attachment”, however, it is unclear if the applicant is trying to reference a single attachment of the claimed attachments or the claimed attachments. For examination purposes, the limitation is 
With respect to claim 38, it is noted that the limitation is unclear, as that applicant has claimed the attachments being made of “different material”, therefore, it is unclear how the body and attachment can be made of the same material, but the attachments are made of different material. The applicant should amend the claims to clarify what is being claimed. It is further noted that the same issue applies with respect to the limitation “the attachment” as discussed above with respect to claim 31 and it being interpreted the same as discussed above.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 21, 24-25, 31, 36-38, 44-45, 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martz (4,793,803) in view of Schulhof et al. (2016/0346063) in view of Ranjbar (2015/0216626).
Martz teaches a dental attachment placement apparatus comprising attachments each including an affixing surface for affixing to an attachment surface on a first side of a tooth and an exterior surface opposite the affixing surface, each exterior surface configured to engage with an alinger dental appliance to apply a force to one or more 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Schulhof teaches a dental attachment placement apparatus comprising an attachment including an affixing surface for affixing to an attachment surface on a tooth and an exterior surface opposite the affixing surface, wherein the affixing surface and the exterior surface meet at a boundary that includes a section, wherein the exterior surface includes a relatively flat surface that includes the section of the boundary (see annaoted figure below, not the affixing surface is opposite the exterior surface as 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ranjbar teaches a dental attachment placement apparatus comprising attachments, wherein the attachments are made of different materials (pars. 30-31) and 
With respect to claim 21, Martz/Schulhof/Ranjbar teaches the invention as substantially claimed and discussed above in detail with respect to claim 7, however, Martz/Schulhof does not specifically teach the strut having a first width at the body and a second width at the location of the exterior surface of the dental attachment.
Ranjbar further teaches the strut 6 having a first width at the body 4 and a second width at the location of the exterior surface of the dental attachment 1 (see fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Martz/Schulhof with the shape of the strut as taught by Ranjbar in order to provide a region for easily removing the attachments from the body.
With respect to claim 24, Martz teaches the invention as substantially claimed and discussed above, however, does not specifically teach when the body as claimed.
Schulhof teaches the dental apparatus wherein, when the contoured surface of the body are mated with the contours of the one or more teeth, they frictionally hold the apparatus in place against the one or more teeth during securement of the dental attachment (par. 43, figs. 2, 7). It would have been obvious to one having ordinary skill 
With respect to claim 25, Martz teaches the invention as substantially claimed and disused above, however, does not specifically teach the body includes multiple struts coupled to the exterior surface of the dental attachment. 
Schulhof teaches the body includes multiple struts 22 coupled to the exterior surface of the dental attachment (see fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Martz with the contoured body and connected attachment as taught by Schulhof as discussed above in detail to in order to quickly and easily attach several attachments in the desired location.
With respect to claim 31, Martz teaches the invention as substantially claimed and discussed above however, does not specifically teach a body orients the attachment at a particular orientation with respect to the attachment surface of the tooth. 
Schulhof teaches the body orients the attachment at a particular orientation with respect to the attachment surface of the tooth (see figs. 2, 7, pars. 14, 26-27, 30). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the body of the placement apparatus taught by Martz with the contoured body and connected attachment as taught by Schulhof as discussed above in detail to in order to quickly and easily attach several attachments in the desired location. 
With respect to claim 36, Martz teaches the invention as substantially claimed and discussed above, however, does not specifically teach the contoured portion is shaped to mate with two or more teeth.
Schulhof teaches the contoured portion is shaped to mate with two or more teeth (see figs. 1-2, 7). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the body of the placement apparatus taught by Martz with the contoured body and connected attachment as taught by Schulhof as discussed above in detail to in order to quickly and easily attach several attachments in the desired location. 
With respect to claim 37, Martz/Schulhof teaches the invention a substantially claimed and discussed above including Schulhof teaching cutting the support from the exterior surface (par. 37), however, does not specifically teach the support includes a breaking region.
Ranjbar teaches a dental attachment placement apparatus wherein the support 4 includes a breaking region 6 at the exterior surface of the attachment (see fig. 4, par. 29). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Martz/Schulhof with the breaking region taught by Ranjbar in order to provide a region for easily removing the attachments from the body.
With respect to claim 38, Martz teaches the invention as substantially claimed and discussed above, however, does not specifically teach the body and the attachment are made of the same material.
Schulhof teaches the body and the attachment are made of a single piece from a single material (pars. 26, 42, the entire device is printed or milled form a polymer 
With respect to claim 44, it is noted that the combination of Martz/Schulhof results in the claimed invention, such that the exterior surface of the attachment of Martz is curved and Schulhof teaches the connection of the support to the exterior surface, therefore, the combination of Martz/Schulhof teaches the support is connected to a curved portion of the exterior surface of the attachment. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Martz with the contoured body and connected attachment as taught by Schulhof as discussed above in detail to in order to quickly and easily attach several attachments in the desired location.
Martz teaches with respect to claim 45, a dental attachment placement apparatus comprising attachments, each including an affixing surface for affixing to an attachment surface of on a first side of a tooth and an exterior surface opposite the affixing surface, each exterior surface configured to engage with an alinger dental appliance to apply a force to one or more teeth, wherein the affixing surface and the exterior surface meet at a boundary that includes a straight section as part of the engagement surface, the exterior surface includes a relatively flat surface that includes the straight section (see above first annotated figure and detailed explanation with respect to claim 7), wherein 
Schulhof teaches a dental attachment placement apparatus comprising an attachment including an affixing surface for affixing to an attachment surface on a tooth and an exterior surface opposite the affixing surface, wherein the affixing surface and the exterior surface meet at a boundary that includes a section, wherein the exterior surface includes a relatively flat surface that includes the section of the boundary (see annaoted figure below, not the affixing surface is opposite the exterior surface as illustrated in fig. 2, a body 20 including at least one support 22 coupled to the exterior surface of the attachment at a location other than the relatively flat surface (see fig. 1 annotated figure below), the body including a contoured portion that is shaped to mate with a corresponding contour of one or more teeth, such that when the contoured portion of the body and the corresponding contoured portion of the body and the corresponding contour of the one or more teeth are mated, the attachment is located over the attachment surface of the tooth (see figs. 2, 7, pars. 14, 26-27, 30). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the apparatus taught by Martz with the contoured body and 
Ranjbar teaches a dental attachment placement apparatus comprising attachments, wherein the attachments are made of different materials (pars. 30-31) and a body 4 including at least one support 6 coupled to the exterior surface of each of the attachments at a location other than the flat surface (i.e. the angled sides between surface 3 and 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the material of the attachments taught by Martz/Schulhof with different materials taught by Ranjbar in order to provide the desired properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
With respect to claim 49, Martz teaches the invention as substantially claimed and disused above, however, does not specifically teach the directly fabricated attachment is coupled to the body via at least two supports. 
Schulhof teaches the attachment is coupled to the body via at least two supports 22 (see fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the body of the placement apparatus taught by Martz with the contoured body and connected attachment as taught by Schulhof as discussed above in detail to in order to quickly and easily attach several attachments in the desired location.
With respect to claim 51, the combination of Martz/Schulhof teaches the invention functioning as claimed, such that when the contoured portion of the body and the corresponding contour of the one or more teeth are mated, the attachments are oriented such that the alinger dental appliance can impart a force to move the one or more teeth according to a treatment plan. Such that Martz teaches the attachments on the teeth in a particular orientation to allow the dental alinger device to apply forces to the teeth to move the teeth according to a treatment plan (see col. 4, ll. 5-7, col. 5, ll. 30-45, abstract) and Schulhof teaches when the contoured portion of the body and the corresponding contour of the teeth are mated, the attachments are oriented in a desired orientation to apply the planned and desired force on the teeth to move the teeth according to a treatment plan (pars. 4, 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the body of the placement apparatus taught by Martz with the contoured body and connected attachment as taught by Schulhof as discussed above in detail to in order to quickly and easily attach several attachments in the desired location (par 6 of Schulhof). 

Claims 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martz (4,793,803) in view of Schulhof et al. (2016/0346063) in view of Ranjbar (2015/0216626)  as applied to claims 7 and 45 above, and further in view of Fornoff (2006/0275729).
Martz/Schulhof/Ranjbar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the body is made of a different material than the attachments.
Fornoff teaches a dental attachment placement apparatus wherein the body is made of a different material than the attachments (par. 22). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the material of the attachments and body taught by Martz/Schulhof/Ranjbar with different materials taught by Fornoff in order to provide the desired properties, save money, such that the body that is disposable can be made of an cheaper material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Martz and Schulhof does not teach the attachments made of different materials, however, the prior art of Ranjbar teaches the attachments are made of different materials, therefore, the applicants arguments are moot.
The applicant further argues with respect to claim 37, that the additional prior art of Ranjbar does not cure the deficiencies of Martz and Schulhof, however, as discussed above in the detailed rejection, the prior art of Ranjbar teaches a plurality of attachments being made of different materials and shapes (pars. 30-31) and that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/22/2022